REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., CN 201191275 Y) discloses a system for performing computed tomography (CT) (fig. 6a) scattering (par. 58) imaging, the system comprising: an X-ray source (title; fig. 6a: ray source); a detector (fig. 6a: detector) for detecting X-ray radiation; a first grating layer (abstract; fig. 6a; absorption grating A) disposed between the detector and the radiation source; and a second grating layer (abstract; fig. 6a; absorption grating B) disposed between the first grating layer and the detector, wherein the first grating layer and the second grating layer are disposed (as seen in fig. 5) such that, during imaging, non-scattered radiation is blocked (as seen by the top non-scattered ray in fig. 5) from reaching the detector and necessarily at least a portion of scattered radiation (par. 58; fig. 5; as seen by the ray angled from the top non-scattered ray) is able to pass through the first grating layer and the second grating layer to the detector. The prior art (e.g., US 2012/0163554) also discloses a plurality of blocking structures (34) disposed between the first grating layer (31) and the second grating layer (32) to inhibit crosstalk between neighboring cells of the second grating layer (32).
However, the prior art fails to disclose or fairly suggest a system for performing computed tomography (CT) scattering imaging, the system including: wherein the blocking structures are in direct physical contact with solid line parts of the first grating layer, respectively, and wherein the blocking structures are in direct physical contact with solid line parts of the second grating layer, respectively, in combination with all of the other recitations in the claim. 

Regarding claim 36 and its dependent claim(s), if any, the prior art discloses a corresponding system.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884